Judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant, Goldstein, of the crimes of conspiracy and coercion, and sentencing him to the New York City Penitentiary, reversed on the law and the facts and a new trial ordered. Appeal from order denying motion to amend the stenographer’s minutes dismissed. Appellant was not represented at the trial by counsel of his own choosing. In our opinion, counsel for defendant should have informed the Court of Special Sessions at an earlier date than he did of the existence of his engagement in the County Court; in which event the trial herein would in all probability not have been set for November ninth. We do not approve of counsel’s failure to explain the delay in prosecuting this appeal, but have enlarged the time therefor in the interests of justice. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.